DETAILED ACTION
Status of Claims:  
Claims 1-3, 10-18 and 21-22 are pending.
Claims 1, 17-18 and 21 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 5-6, filed Aug. 2, 2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The rejections of claims 15-17 has been withdrawn in accordance with applicant’s remarks (see the interpretations noted below). 

Applicant’s arguments with respect to claims 1, 18 and 21 have been considered but are moot because the limitations directed to adding one or more of a biological catalyst and a polymer salt are taught by Barry (US 2015/0060356 A1), as previously cited for claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the phrase “a biological catalyst, a polymer salt” in line 2 renders the claim indefinite because it is not clear if the biological catalyst and polymer salt of claim 22 are or are not the same as the biological catalyst and polymer salt recited in line 7 of claim 21, upon which claim 22 depends. It is observed that the amendments to claims 21-22 appear to be inconsistent with similar claim scope amendments in claims 1 and 17 (the limitations “a biological catalyst, a polymer salt” in claim 17 have been deleted and said limitations instead have been incorporated into claim 1, upon which claim 17 depends), and therefore it is not clear what is required of claim 22. For the purposes of examination, claim 22 shall be interpreted to require adding a biological catalyst and/or a polymer salt, including adding a second amount of the biological catalyst and/or polymer salt in claim 21, an organic acid or combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,228,995 A) in view of Longo (US 7,425,271 B1) , Stone (US 5,948,269 A) and Barry (US 2015/0060356 A1).

Regarding claim 1, Stover teaches a method (anaerobic treatment process) (see col. 3, line 63) comprising: 
measuring an alkalinity to volatile acid ratio of a bulk of biosolids (indicators of reactor performance include volatile acid to alkalinity ratio; monitor system volatile fat acid/alkalinity ratio to control the food-to-microorganism (F/M) ratio of the anaerobic reactor (BEHAR) process; sample ports 
adding a magnesium compound to the bulk of biosolids to achieve an alkalinity to volatile acid ratio of greater than about 10 (a magnesium hydroxide feed source 140 is available for alkalinity addition to the system; Mg(OH)2 is added to provide alkalinity; maintain the volatile acid/alkalinity ratio at less than 1.0, which is interpreted to be an alkalinity to volatile acid ratio of greater than 1) (see col. 11, lines 12-15; col. 3, lines 6-7; col. 6, lines 39-41; Fig. 1).
While Stover does not explicitly teach an alkalinity to volatile acid ratio of greater than about 10, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP § 2144.05(I)).  
Stover does not explicitly teach wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar.
Longo teaches a bulk of biosolids, wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar (sludge, produced from wastewater treatment plants and which contains bacteria and viruses, can be treated by placing it in a carrier sized for bulk shipment of sludge by road or by rail; the sludge is in a truck or an open shipping container, the container used to transport the sludge by truck or by rail on a rail car) (see Abstract; col. 1, lines 10-13; col. 3, lines 35-36 and 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biosolids of Stover to be held in a bulk hauling truck or in a railcar as taught by Longo by placing the Stover treatment system in a bulk hauling truck or in a railcar because making a device portable does not patentably distinguish the claimed method from the prior art method unless there are new or unexpected results (see MPEP § 2144.04 V.A), and because this allows the processing of sludge 
Stover, as modified by Longo, does not explicitly teach adding one or more of ferrous sulfate, ferric sulfate to the bulk of biosolids.
Stone teaches a method comprising adding a magnesium compound to a bulk of biosolids; and adding one or more of ferrous sulfate, ferric sulfate to the bulk of biosolids (adding, successively with mixing, an aqueous solution or semi-solid slurry of magnesium salt and an aqueous solution of iron salt, commonly ferric chloride, ferric sulfate, ferrous chloride, or ferrous sulfate, directly to the waste stream; performed in malodorous sludge treatment, transmission or storage vessels) (see col. 5, lines 33-40 and 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover, as modified by Longo, to include adding ferric sulfate and/or ferrous sulfate to the bulk of biosolids as taught by Stone because the method of Stover also adds iron salts to a bulk of biosolids (FeCl3 or FeCl2 feed source 146 supplies FeCl3 or FeCl2, via recycle line 18, influent pipes 22 and 24, and distributor pipes 26 and 28, to the biological solids of the suspended growth zone 34 in the anaerobic reactor (BEHAR) 10 of the system for treating wastewater; chemicals added to ensure adequate micronutrients are available include ferric chloride/ferrous chloride) (see Stover, col. 1, lines 7-11; col. 8, lines 25-26 and 57-58; col. 11, lines 31-33 and 44-46; col. 12, line 1; Fig. 1), and thus the combination of one known iron salt with another known iron salt achieves predictable results to promote biological treatability of the biosolids while also mitigating malodors and toxicity (see Stone, col. 3, lines 38-45), which are also the goals of the iron salts of Stover (iron salts added as micronutrients and for ) (see Stover, col. 11, lines 44-46).

Barry teaches a method comprising adding one or more of a biological catalyst, and a polymer salt (the methanogenic bacteria or the waste stream, or both, are pre-treated with a solution of enzymes) (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover, as modified by Longo and Stone, to include the Barry step of adding a biological catalyst to the bulk of biosolids because the biological catalyst helps facilitate the breakdown of bio-organics for methanogenic metabolism and provides increased resilience to substrate change or toxic insult to the digester of Stover (see Barry, para. 0058 and 0084).

Regarding claim 2, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1.
Stover, as modified by Longo, Stone and Barry, does not explicitly teach for claim 1 wherein the bulk of biosolids includes biosolids accumulated in a wastewater treatment system.
Longo further teaches wherein the bulk of biosolids includes biosolids accumulated in a wastewater treatment system (wastewater treatment plants produce sludge; sewage sludge or other biological waste; municipal-type treatment process; the sludge will normally be handled at the site of origin (e.g. a wastewater treatment plant)) (see Longo, col. 1, lines 10-11, 51, 59-60 and 65-66; col. 5, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bulk of biosolids of Stover to include biosolids accumulated in a wastewater treatment system as further taught by Longo because the Longo biosolids accumulated in a wastewater treatment 

Regarding claim 3, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 2, wherein the wastewater treatment system includes a municipal wastewater treatment system (municipal-type treatment process) (see Longo, col. 1, lines 65-66).

Regarding claim 10, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1, wherein the magnesium compound includes one or more of magnesium oxide and magnesium hydroxide (magnesium hydroxide can be added; Mg(OH)2 is added) (see Stover, col. 2, lines 63-67; col. 3, lines 6-7).

Regarding claim 13, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1, wherein adding the magnesium compound to the bulk of biosolids includes adding the magnesium compound to achieve an alkalinity to volatile acid ratio of greater than about 15 (maintain the volatile acid/alkalinity ratio at less than 1.0, which is interpreted to be an alkalinity to volatile acid ratio of greater than 1; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”) (see Stover, col. 6, lines 39-41; MPEP § 2144.05(I)).

Regarding claim 14, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1, wherein adding the magnesium compound includes adding a dose of the magnesium compound that maintains a pH within the bulk of biosolids less than about 9 (chemical addition of Mg(OH)2 and ferric chloride has to be balanced based on pH control of the reactor to maintain a pH range of 6.5 to 7.5) (see Stover, col. 11, lines 21-24; col. 6, lines 8-12).

Regarding claim 15, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1, further comprising adding one or more iron salts to the bulk of biosolids (the limitations “further comprising adding” are interpreted to mean a step of adding any iron salt, including a second amount of ferrous sulfate and/or ferric sulfate; FeCl3 or FeCl2 feed source 146 supplies FeCl3 or FeCl2, via recycle line 18, influent pipes 22 and 24, and distributor pipes 26 and 28, to the biological solids of the suspended growth zone 34 in the anaerobic reactor (BEHAR) 10 of the system for treating wastewater) (see Stover, col. 1, lines 7-11; col. 8, lines 25-26 and 57-58; col. 11, lines 31-33; Fig. 1).

Regarding claim 16, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 15, wherein the one or more iron salts include one or more of ferrous chloride, ferric chloride (FeCl3 or FeCl2 feed source 146) (see Stover, col. 11, lines 31-33; Fig. 1).

Regarding claim 17, Stover, as modified by Longo, Stone and Barry, teaches the method of claim 1, further comprising adding one or more of an organic acid, an inorganic salt, and combinations thereof to the bulk of biosolids (the limitations “further comprising adding” are interpreted to mean a step of adding any inorganic salt, including a second amount of ferrous sulfate and/or ferric sulfate, adding an organic acid or combinations thereof; facilities are provided to add calcium chloride, ammonium molybdate, nickel chloride, copper sulfate, cobalt chloride or zinc sulfate to ensure adequate micronutrients are available for growth requirements) (see Stover, col. 11, line 66 to col. 12, line 7).

Regarding claim 18, Stover teaches a method comprising: 
measuring an alkalinity to volatile acid ratio of a bulk of biosolids (indicators of reactor performance include volatile acid to alkalinity ratio; monitor system volatile fat acid/alkalinity ratio to 
adding a magnesium compound to the bulk of biosolids (a magnesium hydroxide feed source 140 supplies magnesium hydroxide, via recycle line 18, influent pipes 22 and 24, and distributor pipes 26 and 28, to the biological solids of the suspended growth zone 34 in the anaerobic reactor (BEHAR) 10 of the system for treating wastewater) (see col. 1, lines 7-11; col. 8, lines 25-26 and 57-58; col. 11, lines 12-15; Fig. 1); 
adjusting a concentration of the magnesium compound added to the bulk of biosolids to achieve an alkalinity to volatile acid ratio of greater than about 15 (maintain the volatile acid/alkalinity ratio at less than 1.0, which is interpreted to be an alkalinity to volatile acid ratio of greater than 1; Mg(OH)2 is added to provide alkalinity; chemical addition of Mg(OH)2 and ferric chloride has to be balanced, controlled by pumps) (see col. 6, lines 39-41; col. 11, lines 21-24 and 49-55; Fig. 1).
While Stover does not explicitly teach an alkalinity to volatile acid ratio of greater than about 15, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP § 2144.05(I)).  
Stover does not explicitly teach wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar.
Longo teaches a bulk of biosolids, wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar (sludge, produced from wastewater treatment plants and which contains bacteria and viruses, can be treated by placing it in a carrier sized for bulk shipment of sludge by road or by rail; the sludge is in a truck or an open shipping container, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biosolids of Stover to be held in a bulk hauling truck or in a railcar as taught by Longo by placing the Stover treatment system in a bulk hauling truck or in a railcar because making a device portable does not patentably distinguish the claimed method from the prior art method unless there are new or unexpected results (see MPEP § 2144.04 V.A), and because this allows the processing of sludge before disposal or use to be advantageously completed during transit for wastewater treatment plants which do not have the ability or capacity to process the sludge on-site, thereby eliminating treatment at the destination and permits at the destination (see Longo, col. 1, lines 10-12 and 29-30; col. 3, lines 53-57).
Stover, as modified by Longo, does not explicitly teach adding one or more of ferrous sulfate, ferric sulfate to the bulk of biosolids.
Stone teaches a method comprising adding a magnesium compound to a bulk of biosolids; and adding one or more of ferrous sulfate, ferric sulfate to the bulk of biosolids (adding, successively with mixing, an aqueous solution or semi-solid slurry of magnesium salt and an aqueous solution of iron salt, commonly ferric chloride, ferric sulfate, ferrous chloride, or ferrous sulfate, directly to the waste stream; performed in malodorous sludge treatment, transmission or storage vessels) (see col. 5, lines 33-40 and 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover, as modified by Longo, to include adding ferric sulfate and/or ferrous sulfate to the bulk of biosolids as taught by Stone because the method of Stover also adds iron salts to a bulk of biosolids (FeCl3 or FeCl2 feed source 146 supplies FeCl3 or FeCl2, via recycle line 18, influent pipes 22 and 24, and distributor pipes 26 and 28, to the biological solids of the suspended growth zone 34 in 
Stover, as modified by Longo and Stone, does not explicitly teach adding one or more of a biological catalyst, and a polymer salt.
Barry teaches a method comprising adding one or more of a biological catalyst, and a polymer salt (the methanogenic bacteria or the waste stream, or both, are pre-treated with a solution of enzymes) (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover, as modified by Longo and Stone, to include the Barry step of adding a biological catalyst to the bulk of biosolids because the biological catalyst helps facilitate the breakdown of bio-organics for methanogenic metabolism and provides increased resilience to substrate change or toxic insult to the digester of Stover (see Barry, para. 0058 and 0084).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,228,995 A), Longo (US 7,425,271 B1) and Stone (US 5,948,269 A) as applied to claim 1 above, and further in view of Madolora et al. (US 9,108,868 B1, herein after referred to as Madolora '868).

Regarding claim 11, Stover, as modified by Longo and Stone, teaches the method of claim 1, wherein the magnesium compound includes magnesium hydroxide (magnesium hydroxide can be added; Mg(OH)2 is added) (see Stover, col. 2, lines 63-67; col. 3, lines 6-7).
Stover, as modified by Longo and Stone, does not explicitly teach that the magnesium compound includes magnesium hydroxide exhibiting an alkaline magnesium hydroxide purity of between about 85% to about 100%; and a caustic magnesia activity of between about 50 seconds to about 1440 minutes.
Madolora ‘868 teaches a magnesium compound which includes magnesium hydroxide exhibiting an alkaline magnesium hydroxide purity of between about 85% to about 100%; a caustic magnesia activity of between about 50 seconds to about 1440 minutes (see col. 1, lines 49-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the magnesium compound of Stover, as modified by Longo and Stone, with the magnesium hydroxide of Madolora ‘868 with the claimed purity and activity because the simple substitution of one known element with another achieves predictable results to treat the wastewater by the method of Stover, as modified by Longo and Stone (wastewater having Madolora ‘868's magnesium compound has pH and/or alkalinity levels sufficient to prevent and/or reduce issues such as odors, corrosion and acid production, which are also goals of Stover) (see Madolora ‘868, col. 13, line 66 to col. 14, line 7 and col. 14, lines 14-20; Stover, Abstract). (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 12, Stover, as modified by Longo and Stone, teaches the method of claim 1.
Stover, as modified by Longo and Stone, does not explicitly teach wherein the magnesium compound exhibits a particle size of between about 0.1 micron to about 50 microns, and a specific surface area of between about 9 m2/g to about 200 m2/g.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the magnesium compound of Stover, as modified by Longo and Stone, with the magnesium hydroxide of Madolora ‘868 with the claimed particle size and specific surface area because the simple substitution of one known element with another achieves predictable results to treat the wastewater by the method of Stover, as modified by Longo and Stone (wastewater having Madolora ‘868's magnesium compound has pH and/or alkalinity levels sufficient to prevent and/or reduce issues such as odors, corrosion and acid production, which are also goals of Stover) (see Madolora ‘868, col. 13, line 66 to col. 14, line 7 and col. 14, lines 14-20; Stover, Abstract).  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,228,995 A) in view of Longo (US 7,425,271 B1.

Regarding claim 21, Stover teaches a method (anaerobic treatment process) (see col. 3, line 63) comprising: 
measuring an alkalinity to volatile acid ratio of a bulk of biosolids (indicators of reactor performance include volatile acid to alkalinity ratio; monitor system volatile fat acid/alkalinity ratio to control the food-to-microorganism (F/M) ratio of the anaerobic reactor (BEHAR) process; sample ports 138 for the monitoring of process variables in the biological solids of the suspended growth zone 34; the process variables is interpreted to include the biological solids’ volatile fat acid/alkalinity ratio) (see col. 6, lines 25-27 and 30-35; col. 10, line 61 to col. 11, line 2; Fig. 1); and
2 is added to provide alkalinity; maintain the volatile acid/alkalinity ratio at less than 1.0, which is interpreted to be an alkalinity to volatile acid ratio of greater than 1) (see col. 11, lines 12-15; col. 3, lines 6-7; col. 6, lines 39-41; Fig. 1).
While Stover does not explicitly teach an alkalinity to volatile acid ratio of greater than about 10, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP § 2144.05(I)).  
Stover does not explicitly teach a step of extracting the bulk of biosolids from a wastewater treatment system and wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar.
Longo teaches a method comprising extracting a bulk of biosolids from a wastewater treatment system, wherein the bulk of biosolids are one or more of organic waste in a bulk hauling truck and organic waste in a railcar (sludge, produced from wastewater treatment plants and which contains bacteria and viruses, can be treated by placing it in a carrier sized for bulk shipment of sludge by road or by rail; the sludge is in a truck or an open shipping container, the container used to transport the sludge by truck or by rail on a rail car) (see Abstract; col. 1, lines 10-13; col. 3, lines 35-36 and 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover to include a step of extracting the biosolids of Stover and for the biosolids to be held in a bulk hauling truck or in a railcar as taught by Longo by placing the Stover treatment system in a bulk hauling truck or in a railcar because making a device portable does not patentably distinguish the claimed method from the prior art method unless there are new or unexpected results (see MPEP § 2144.04 V.A), and because this allows the processing of sludge before disposal or use to be advantageously completed during transit for wastewater treatment plants which do not have the ability 
Stover, as modified by Longo, does not explicitly teach adding one or more of a biological catalyst, and a polymer salt.
Barry teaches a method comprising adding one or more of a biological catalyst, and a polymer salt (the methanogenic bacteria or the waste stream, or both, are pre-treated with a solution of enzymes) (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stover, as modified by Longo, to include the Barry step of adding a biological catalyst to the extracted bulk of biosolids because the biological catalyst helps facilitate the breakdown of bio-organics for methanogenic metabolism and provides increased resilience to substrate change or toxic insult to the digester of Stover (see Barry, para. 0058 and 0084).

Regarding claim 22, Stover, as modified by Longo and Barry, teaches the method of claim 21.
Stover, as modified by Longo and Barry, does not explicitly teach further comprising adding one or more of an organic acid, a biological catalyst, a polymer salt, and combinations thereof to the extracted bulk of biosolids, where “further comprising adding” is interpreted to mean a step of adding a biological catalyst and/or a polymer salt, including adding a second amount of the biological catalyst and/or polymer salt in claim 21, an organic acid or combinations thereof. However, Barry discloses that the enzymes may be a mixture of different combinations of enzymes (see Barry, para. 0037) and the addition of each enzyme separately is a change in the sequence of adding ingredients which is prima facie obvious absent new or unexpected results (see MPEP § 2144.04 (IV)(C)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        September 19, 2021